DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 36, 39-42, 45-48, 51-54 and 57-59 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 36, 40-42, 46-48, 52-54 and 58-59 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. US 2020/0296405.
As to claim 36, Huang teaches a method of decoding a video, the method comprising: for a current block of the video, the block comprising a plurality of sub-blocks: generating a motion vector of a sub-block of the current block, [abstract; ¶ 0031; ¶ 0034-0035; ¶ 0068; ¶ 0071; ¶ 0121; ¶ 0129; ¶ 0150] generating a sub-block based motion prediction signal using the motion vector of the sub-block, determining a set of pixel-level motion vector difference values associated with  the sub-block of the current block, wherein a pixel-level motion vector difference indicates a difference between a pixel-level motion vector obtained for a sample location in the sub-block and the motion vector of the sub-block, determining spatial gradients of the sub-block based motion prediction signal at each sample location of the sub-block, [abstract; fig. 7; figs 10-11; ¶ 0068; ¶ 0121; ¶ 0124-0125; ¶ 0131-0136] determining a motion prediction refinement signal for the current block based on the determined set of pixel-level motion vector difference values and the determined spatial gradients, [fig. 7; figs. 10-11; ¶ 0131-0163] and combining the sub-block based motion prediction signal and the motion prediction refinement signal to produce a refined motion prediction signal for the current block; [fig. 7; figs. 10-11; ¶ 0131-0163] and decoding the video using the refined motion prediction signal, as the prediction for the current block, wherein the motion vector of the sub-block is generated and the set of pixel-level motion vector difference values is determined using an affine motion model for the current block. [fig. 7; figs. 10-11; ¶ 0131-0163]                                                                                                                                                                                                                                                                                                                                                                                              
As to claim 40, Huang teaches the limitations of claim 36. Huang teaches wherein the set of pixel-level motion vector difference values are determined for a sub-block of the current block and are used to determine the motion prediction refinement signal for one or more further sub-blocks of the current block. [fig. 7; figs. 10-11; ¶ 0131-0163] 
As to claim 41, Huang teaches the limitations of claim 36. Huang teaches further comprising determining affine motion model parameters for the current block of the video such that the sub-block based motion prediction signal is generated using the determined affine motion model parameters.  [figs. 5-6; ¶ 0126-0128; ¶ 0137-0142; ¶ 0171]
As to claim 42, Huang teaches a method of encoding a video, the method comprising: for a current block of the video for a current block of the video, the block comprising a plurality of sub-blocks: generating a motion vector of a sub-block, [abstract; ¶ 0031; ¶ 0034-0035; ¶ 0068; ¶ 0071; ¶ 0121; ¶ 0129; ¶ 0150] generating a sub-block based motion prediction signal using the motion vector of the sub-block, determining a set of pixel-level motion vector difference values associated with  the sub-block of the current block, wherein a pixel-level motion vector difference indicates a difference between a pixel-level motion vector obtained for a sample location in the sub-block and the motion vector of the sub-block, determining spatial gradients of the sub-block based motion prediction signal at each sample location of the sub-block, [abstract; fig. 7; figs 10-11; ¶ 0068; ¶ 0121; ¶ 0124-0125; ¶ 0131-0136] determining a motion prediction refinement signal for the current block based on the determined set of pixel-level motion vector difference values and the determined spatial gradients, [fig. 7; figs. 10-11; ¶ 0131-0163] and combining the sub-block based motion prediction signal and the motion prediction refinement signal to produce a refined motion prediction signal for the current block; [fig. 7; figs. 10-11; ¶ 0131-0163] and encoding the video using the refined motion prediction signal, as the prediction for the current block, wherein the motion vector of the sub-block is generated and the set of pixel-level motion vector difference values is determined using an affine motion model for the current block. [fig. 7; figs. 10-11; ¶ 0131-0163]                                                                                                                                                                                                                                                                                                                                                                                              
As to claim 46, Huang teaches the limitations of claim 42. Huang teaches wherein the set of motion vector difference values are determined for a sub-block of the current block and are used to determine the motion prediction refinement signal for one or more further sub-blocks of the current block. [fig. 7; figs. 10-11; ¶ 0131-0163]
As to claim 47, Huang teaches the limitations of claim 42. Huang teaches further comprising determining affine motion model parameters for the current block of the video such that the sub- block based motion prediction signal is generated using the determined affine motion model parameters. [figs. 5-6; ¶ 0126-0128; ¶ 0137-0142; ¶ 0171]
As to claim 48, Huang teaches a decoder configured to decode a video, comprising: a processor [fig. 1; fig. 4; ¶ 0045; ¶ 0108; ¶  0124-0125] configured to: for a current block of the video, the block comprising a plurality of sub-blocks: generating a motion vector of a sub-block of the current block, [abstract; ¶ 0031; ¶ 0034-0035; ¶ 0068; ¶ 0071; ¶ 0121; ¶ 0129; ¶ 0150] generating a sub-block based motion prediction signal using the motion vector of the sub-block, determining a set of pixel-level motion vector difference values associated with  the sub-block of the current block, wherein a pixel-level motion vector difference indicates a difference between a pixel-level motion vector obtained for a sample location in the sub-block and the motion vector of the sub-block, determining spatial gradients of the sub-block based motion prediction signal at each sample location of the sub-block, [abstract; fig. 7; figs 10-11; ¶ 0068; ¶ 0121; ¶ 0124-0125; ¶ 0131-0136] determining a motion prediction refinement signal for the current block based on the determined set of pixel-level motion vector difference values and the determined spatial gradients, [fig. 7; figs. 10-11; ¶ 0131-0163] and combining the sub-block based motion prediction signal and the motion prediction refinement signal to produce a refined motion prediction signal for the current block; [fig. 7; figs. 10-11; ¶ 0131-0163] and decoding the video using the refined motion prediction signal, as the prediction for the current block, wherein the motion vector of the sub-block is generated and the set of pixel-level motion vector difference values is determined using an affine motion model for the current block. [fig. 7; figs. 10-11; ¶ 0131-0163]                                                                                    
As to claim 52, Huang teaches the limitations of claim 48. Huang teaches wherein the processor is configured to determine the set of motion vector difference values for the sub-block of the current block, which is used to determine the motion prediction refinement signal for one or more further sub-blocks of the current block.  [fig. 7; figs. 10-11; ¶ 0131-0163]
As to claim 53, Huang teaches the limitations of claim 48. Huang teaches wherein the processor is configured to determine affine motion model parameters for the current block of the video such that the sub-block based motion prediction signal is generated using the determined affine motion model parameters. [figs. 5-6; ¶ 0126-0128; ¶ 0137-0142; ¶ 0171]
As to claim 54, Huang teaches an encoder configured to encode a video, comprising: a processor [fig. 1; fig. 3; ¶ 0078; ¶ 0106] configured to: for a current block of the video for a current block of the video, the block comprising a plurality of sub-blocks: generating a motion vector of a sub-block, [abstract; ¶ 0031; ¶ 0034-0035; ¶ 0068; ¶ 0071; ¶ 0121; ¶ 0129; ¶ 0150] generating a sub-block based motion prediction signal using the motion vector of the sub-block, determining a set of pixel-level motion vector difference values associated with  the sub-block of the current block, wherein a pixel-level motion vector difference indicates a difference between a pixel-level motion vector obtained for a sample location in the sub-block and the motion vector of the sub-block, determining spatial gradients of the sub-block based motion prediction signal at each sample location of the sub-block, [abstract; fig. 7; figs 10-11; ¶ 0068; ¶ 0121; ¶ 0124-0125; ¶ 0131-0136] determining a motion prediction refinement signal for the current block based on the determined set of pixel-level motion vector difference values and the determined spatial gradients, [fig. 7; figs. 10-11; ¶ 0131-0163] and combining the sub-block based motion prediction signal and the motion prediction refinement signal to produce a refined motion prediction signal for the current block; [fig. 7; figs. 10-11; ¶ 0131-0163] and encoding the video using the refined motion prediction signal, as the prediction for the current block, wherein the motion vector of the sub-block is generated and the set of pixel-level motion vector difference values is determined using an affine motion model for the current block. [fig. 7; figs. 10-11; ¶ 0131-0163]
As to claim 58, Huang teaches the limitations of claim 55. Huang teaches wherein the processor is configured to determine the set of motion vector difference values for the sub-block of the current block, which is used to determine the motion prediction refinement signal for one or more further sub-blocks of the current block. [fig. 7; figs. 10-11; ¶ 0131-0163]
As to claim 59, Huang teaches the limitations of claim 54. Huang teaches wherein the processor is configured to determine affine motion model parameters for the current block of the video such that the sub-block based motion prediction signal is generated using the determined affine motion model parameters. [figs. 5-6; ¶ 0126-0128; ¶ 0137-0142; ¶ 0171]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  39, 45, 51 and 57  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 2020/0296405 further in view of Lee et al. US 2020/0154127.
As to claim 39, Huang teaches the limitations of claim 36. 
Huang teaches the generation of spatial gradient information of a sub-block using a reference sample. Huang does not explicitly teach wherein the determining of the spatial gradients of the sub-block based motion prediction signal includes: for one or more respective sub-blocks of the current block: determining an extended sub-block, using the sub-block based motion prediction signal and adjacent reference samples that border and surround the respective sub-block; and determining, using the determined extended sub-block, spatial gradients of the respective sub-block to determine the motion prediction refinement signal.  
Lee teaches wherein the determining of the spatial gradients of the sub-block based motion prediction signal includes: for one or more respective sub-blocks of the current block: determining an extended sub-block, using the sub-block based motion prediction signal and adjacent reference samples that border and surround the respective sub-block; [¶ 0153; ¶ 0163-0168; ¶ 0208] and determining, using the determined extended sub-block, spatial gradients of the respective sub-block to determine the motion prediction refinement signal.  [¶ 0205-0206]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lee with the teachings of Huang for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency.  
As to claim 45, Huang (modified by Lim), using the motivation above, teaches the limitations of claim 42. 
Huang teaches the generation of spatial gradient information of a sub-block using a reference sample. Huang does not explicitly teach wherein the determining of the one or more spatial gradients of the sub-block based motion prediction signal includes: for one or more respective sub-blocks of the current block: determining an extended sub-block, using the sub-block based motion prediction signal and adjacent reference samples that border and surround the respective sub-block; and determining, using the determined extended sub-block, spatial gradients of the respective sub-block to determine the motion prediction refinement signal.  
Lee teaches wherein the determining of the one or more spatial gradients of the sub-block based motion prediction signal includes: for one or more respective sub-blocks of the current block: determining an extended sub-block, using the sub-block based motion prediction signal and adjacent reference samples that border and surround the respective sub-block; [¶ 0153; ¶ 0163-0168; ¶ 0208] and determining, using the determined extended sub-block, spatial gradients of the respective sub-block to determine the motion prediction refinement signal.  [¶ 0205-0206]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lee with the teachings of Huang for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency.  
As to claim 51, Huang (modified by Lim), using the motivation above, teaches the limitations of claim 48. 
Huang teaches the generation of spatial gradient information of a sub-block using a reference sample. Huang does not explicitly teach wherein the processor is configured to: for one or more respective sub-blocks of the current block: determine an extended sub-block, using the sub-block based motion prediction signal and adjacent reference samples that border and surround the respective sub-block; and determine, using the determined extended sub-block, spatial gradients of the respective sub-block to determine the motion prediction refinement signal.  
Lee teaches wherein the processor is configured to: for one or more respective sub-blocks of the current block: determine an extended sub-block, using the sub-block based motion prediction signal and adjacent reference samples that border and surround the respective sub-block; [¶ 0153; ¶ 0163-0168; ¶ 0208] and determine, using the determined extended sub-block, spatial gradients of the respective sub-block to determine the motion prediction refinement signal.  [¶ 0205-0206]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lee with the teachings of Huang for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency.  
As to claim 57, Huang (modified by Lim), using the motivation above, teaches the limitations of claim 54. 
Huang teaches the generation of spatial gradient information of a sub-block using a reference sample. Huang does not explicitly teach wherein the processor is configured to: for one or more respective sub-blocks of the current block: determine an extended sub-block, using the sub-block based motion prediction signal and adjacent reference samples that border and surround the respective sub-block; and determine, using the determined extended sub-block, spatial gradients of the respective sub-block to determine the motion prediction refinement signal.  
Lee teaches wherein the processor is configured to: for one or more respective sub-blocks of the current block: determine an extended sub-block, using the sub-block based motion prediction signal and adjacent reference samples that border and surround the respective sub-block; [¶ 0153; ¶ 0163-0168; ¶ 0208] and determine, using the determined extended sub-block, spatial gradients of the respective sub-block to determine the motion prediction refinement signal.  [¶ 0205-0206]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lee with the teachings of Huang for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNER N HOLDER/Primary Examiner, Art Unit 2483